 
 
IV 
111th CONGRESS 
2d Session 
H. CON. RES. 252 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2010 
Ms. Ros-Lehtinen (for herself, Mr. Mario Diaz-Balart of Florida, Mr. Lincoln Diaz-Balart of Florida, Mr. Burton of Indiana, Mr. Tiahrt, Mr. McCotter, Mr. Wolf, Mr. Sires, Mr. Mack, Ms. Wasserman Schultz, and Mr. Meek of Florida) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs 
 
CONCURRENT RESOLUTION 
Recognizing the life of Orlando Zapata Tamayo, who died on February 23, 2010, in the custody of the Government of Cuba, and calling for a continued focus on the promotion of internationally recognized human rights, listed in the Universal Declaration of Human Rights, in Cuba. 
 
 
Whereas Orlando Zapata Tamayo (referred to in this preamble as Zapata), a 42-year-old plumber and bricklayer and a member of the Alternative Republican Movement and the National Civic Resistance Committee, died on February 23, 2010, in the custody of the Government of Cuba after conducting a hunger strike for more than 80 days;  
Whereas, on February 24, 2010, the Foreign Ministry of Cuba issued a rare statement on the death of Zapata, stating, Raul Castro laments the death of Cuban prisoner Orlando Zapata Tamayo, who died after conducting a hunger strike.;  
Whereas Reina Luisa Tamayo has asserted that her son Orlando Zapata Tamayo was tortured and denied water during his incarceration and has called on the world to demand the freedom of the other prisoners and brothers unfairly sentenced so that what happened to my boy, my second child, who leaves behind no physical legacy, no child or wife, does not happen again;  
Whereas Zapata began a hunger strike on December 9, 2009, to demand respect for his personal safety and to protest his inhumane treatment by the prison authorities in Cuba;  
Whereas according to his supporters, Zapata was denied water during stages of his hunger strike at Kilo 8 Prison in Camagüey, was then transferred to Havana's Combinado del Este prison, and was finally admitted to the Hermanos Ameijeiras Hospital on February 23, 2010, in critical condition, where he was administered fluids intravenously and died hours later;  
Whereas, on February 25, 2010, Freedom House condemned the Government of Cuba for the deplorable prison conditions, torture, and lack of medical attention that led to the death of political prisoner Orlando Zapata Tamayo;  
Whereas Zapata was arrested in 2003 on charges of contempt for authority, public disorder, and disobedience, and was initially sentenced to 3 years in prison;  
Whereas Zapata was later convicted of additional acts of defiance while in prison and was resentenced to a total of 36 years;  
Whereas in 2003, Zapata and approximately 75 other dissidents and peaceful supporters of the Varela Project were arrested during the Black Spring and were sentenced to harsh prison terms;  
Whereas more than 25,000 Cubans have signed on to the Varela Project, which seeks a referendum on civil liberties, including freedom of speech, amnesty for political prisoners, support for private business, a new electoral law, and a general election;  
Whereas in 2003, Amnesty International designated Zapata as a prisoner of conscience;  
Whereas the Government of the United States raised the plight of Zapata during migration talks on February 19, 2010, and urged the Government of Cuba to provide all necessary medical care;  
Whereas, on February 25, 2010, Secretary of State Hillary Clinton said in response to the death of Zapata, We send our condolences to his family and we also reiterate our strong objection to the actions of the Cuban government. This is a prisoner of conscience who was imprisoned for years for speaking his mind, for seeking democracy, for standing on the side of values that are universal, who engaged in a hunger strike.;  
Whereas following the death of Zapata, the Inter-American Commission on Human Rights reported that at least 50 dissidents were detained or forced to remain in their houses to prevent them from attending the wake and funeral for Zapata;  
Whereas the Department of State’s 2009 Country Report on Human Rights states that Cuba is a totalitarian state with a government that continues to deny its citizens basic human rights and continues to commit numerous serious human rights abuses;  
Whereas Human Rights Watch states, Cuba remains the one country in Latin America that represses virtually all forms of political dissent. The government continues to enforce political conformity using criminal prosecutions, long- and short-term detention, harassment, denial of employment, and travel restrictions.; and  
Whereas in a 2008 annual report, the Inter-American Commission on Human Rights reported that restrictions on political rights, on freedom of expression, and on the dissemination of ideas, the failure to hold elections, and the absence of an independent judiciary in Cuba combine to create a permanent panorama of breached basic rights for the Cuban citizenry: Now, therefore, be it  
 
That Congress— 
(1)recognizes the life of Orlando Zapata Tamayo, whose death on February 23, 2010, highlights the lack of democracy in Cuba and the injustice of the brutal treatment of more than 200 political prisoners by the Government of Cuba; 
(2)calls for the immediate release of all political prisoners detained in Cuba; 
(3)pays tribute to the courageous citizens of Cuba who are suffering abuses merely for engaging in peaceful efforts to exercise their basic human rights; 
(4)supports freedom of speech and the rights of journalists and bloggers in Cuba to express their views without repression by government authorities and denounces the use of intimidation, harassment, or violence by the Government of Cuba to restrict and suppress freedom of speech, freedom of expression, freedom of assembly, and freedom of the press; 
(5)desires that the people of Cuba be able to enjoy due process and the right to a fair trial; and 
(6)calls on the United States to continue policies that focus on respect for the fundamental tenets of freedom, democracy, and human rights in Cuba and encourage peaceful democratic change consistent with the aspirations of the people of Cuba. 
 
